Filed 9/30/16 P. v. Ramirez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G052845

         v.                                                            (Super. Ct. No. 15CF0826)

MORRIS RAMIREZ,                                                        OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gassia
Apkarian, Judge. Affirmed as modified.
                   Ava R. Stralla, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and
Elizabeth M. Kuchar, Deputy Attorneys General, for Plaintiff and Respondent.
                *
THE COURT:
               Defendant Morris Ramirez pleaded guilty to: (1) one count of felony
resisting arrest (Pen. Code, § 69); (2) two counts of misdemeanor resisting arrest (Pen.
Code, § 148, subd. (a)(1)); and (3) one count of misdemeanor public intoxication (Pen.
Code, § 647, subd. (f)). The court struck a prior strike in the interest of justice. The
court then suspended imposition of sentence and placed defendant on three years of
formal probation, with 364 days time already served in Orange County jail (182 actual
time, 182 good time/work time credits).
               Among various fines and fees imposed at sentencing, the court ordered
defendant: (1) to pay a court operations assessment of $40 per conviction (Pen. Code,
§ 1465.8); and (2) to pay a court facilities assessment of $30 per conviction (Gov. Code,
§ 70373, subd. (a)(1)).
               The sole issue raised on appeal by defendant is whether the judgment
should be modified to reflect that the court operations assessment and the court facilities
assessment are separate orders and not conditions of probation. The Attorney General
concedes that the judgment should be modified because the court’s oral pronouncement
of judgment and the standard form utilized in this case (“Terms and Conditions of Felony
Probation and Mandatory Supervision”) both create the misimpression that paying the
court assessments ($280 total) is a condition of probation.
               We agree with the parties’ analysis. These assessments should not be
imposed as conditions of probation because they are collateral to the crime and not
oriented toward rehabilitation. (People v. Kim (2011) 193 Cal.App.4th 836, 843; People
v. Pacheco (2010) 187 Cal.App.4th 1392, 1402-1403, disapproved on other grounds in
People v. Trujillo (2015) 60 Cal.4th 850, 858, fn. 5.)

*
    Before O’Leary, P. J., Bedsworth, J., and Moore, J.



                                              2
                                     DISPOSITION


             The judgment is modified to reflect that the $40 per conviction court
operations assessment (Pen. Code, § 1465.8) and the $30 per conviction court facilities
assessment (Gov. Code, § 70373, subd. (a)(1)) are separate orders and not conditions of
probation. As modified, the judgment is affirmed.




                                            3